DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 6/15/2022.  Claims 1-30 remain pending in the present application.  This Action is made FINAL. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 14-16, 20, 21, 23-26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2017/0374642 A1) (hereinafter Lee) in view of Smith (U.S. Patent Application Publication No. 2009/0174572 A1) (hereinafter Smith).

Regarding claim 1, Lee discloses a user equipment (UE) for wireless communication (Figure 14 illustrates UE 2.  Paragraph 0095 discloses a second UE), comprising:
a memory (Figure 15 and paragraph 0099 disclose UE 900 may include a memory 920); and
one or more processors coupled to the memory (Figure 15 and paragraph 0099 disclose UE 900 may include a processor 910.  The memory 920 is operatively coupled with the processor 910 and stores a variety of information to operate the processor 910), the memory and the one or more processors configured to:
receive a wake up signal or a paging message from a wireless communication device (Figure 14 and paragraph 0095 and 0096 disclose in step S230, the network node transmits paging indicating V2X communication and/or connectionless transmission communication to the second UE.  For this, the network node may transmit a specific RNTI for scheduling transmission of this paging to one or more UEs via PDCCH.  Upon receiving paging indicating V2X communication and/or connectionless transmission, and if the data/message/signaling is not included in the paging, the UE receives broadcast of the data/message/signaling);
monitor for vehicle to everything (V2X) messages from vehicle UEs based at least in part on receiving the wake up signal or the paging message (Paragraph 0087 discloses data/message/signaling may be specific to V2X communication.  Figure 14 and paragraph 0095 and 0096 disclose in step S230, the network node transmits paging indicating V2X communication and/or connectionless transmission communication to the second UE.  For this, the network node may transmit a specific RNTI for scheduling transmission of this paging to one or more UEs via PDCCH.  Upon receiving paging indicating V2X communication and/or connectionless transmission, and if the data/message/signaling is not included in the paging, the UE receives broadcast of the data/message/signaling.  The data/message/signaling may be transmitted via a common channel which may be specific to V2X communication.  PDCCH/ePDCCH may indicate a specific RNTI for V2X communication, i.e. CL-RNTI, for scheduling this transmission of the data/message/signaling.  Alternatively, the data/message/signaling may be transmitted via a MBMS channel (such as MCCH or MTCH) on a multicast broadcast single frequency network (MBSFN) area or via single cell point-to-multipoint channel (e.g. DL-SCH).  The channel or the MBSFN area may be specific to V2X communication); and
receive a V2X message from the vehicle UE based at least in part on the monitoring (Paragraph 0087 discloses data/message/signaling may be specific to V2X communication.  Figure 14 and paragraph 0096 discloses if the data/message/signaling is not included in the paging, the UE receives broadcast of the data/message/signaling).
Lee does not explicitly disclose receive a wake up signal or a paging message from a wireless communication device based at least in part on a distance between the UE and a vehicle UE being less than a threshold distance.
In analogous art, Smith discloses receive a wake up signal or a paging message from a wireless communication device based at least in part on a distance between the UE and a vehicle UE being less than a threshold distance (Figures 7-9 and paragraphs 0064, 0066, 0068, 0070, and 0071 disclose position of emergency response vehicle 100 may then be reported via cellular or RF link to a processing center.  The processing center may comprise an off-site processing center run independently of fire and emergency services, (e.g., by contractor) or may be integrated into a cellular network, or may be part of a system marketed and sold to fire and emergency services providers (municipalities and the like.  A simple cellular call may be made to users along the route, activating a siren ring tone, to alert the user that an emergency vehicle is nearby.  A specialized ring tone (e.g., siren ring tone) may be used to distinguish such calls from ordinary cell phone calls.  If the user picks up the call, a recorded or synthesized voice message may report the location of the emergency vehicle along with a warning to be alert for the vehicle and to clear a path for the vehicle.  Text data may also be displayed on the communications device (e.g., cell phone) to accompany the alarm signal.  The system determines the location of cellular phones using one of a number of known tracking devices, such as GPS, multilateration, or the like.  Thus, the system may determine which cell phones or communications devices are within the vicinity of an emergency vehicle path 300 or 400 and then send alarm messages to such devices.  As the emergency services vehicle proceeds along the route, calls are made to intervening users/vehicles 400, triggering siren ring-tones alerting them to the approach of an emergency services vehicle.  Based on a-priori information and general location of the users 400 it is determined they are vehicles and must be notified.  Other cell phone users 600, based on their a-priori information may be determined not to be possible intervening vehicles, for example they may be office workers in adjacent buildings or high above in office buildings.  Therefore, calls or notifications will not be made to those cell phones.  A-priori information includes 3-D position (i.e., including height) and the velocity of a track of the cell phone over a short period of time.  The user is then notified by sending a message such as an SMS, call, or PTT, to cause the siren or similar ring-tone on the mobile device to activate, 150.  The system will continue to notify users until the destination of the emergency vehicle is reached 160, 170.  Notification of users in step 150 may be staggered such that alarms are not sent to vehicles until the emergency equipment is within a predetermined distance of the user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a user’s cell phone receiving a call or SMS message based on a distance to an emergency vehicle, as described in Smith, with a network node paging a UE, as described in Lee, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a user’s cell phone receiving a call or SMS message based on a distance to an emergency vehicle of Smith with a network node paging a UE of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Smith.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Smith to obtain the invention as specified in claim 1.

Regarding claim 2, as applied to claim 1 above, Lee, as modified by Smith, further discloses wherein the wireless communication device is a roadside unit (Figure 11 and paragraph 0080 disclose the network node may be an RSU).

Regarding claim 3, as applied to claim 1 above, Lee, as modified by Smith, wherein the one or more processors are further configured to monitor for the wake up signal or the paging message in a time window for receiving the wake up signal or the paging message (Paragraph 0058 discloses in RRC_IDLE, the UE specifies the paging DRX cycle.  Specifically, the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle.  The paging occasion is a time interval during which a paging signal is transmitted.  The UE has its own paging occasion).

Regarding claim 4, as applied to claim 3 above, Lee, as modified by Smith, further discloses wherein the one or more processors are further configured to refrain from monitoring for the wake up signal or the paging message outside of the time window (Paragraph 0058 discloses in RRC_IDLE, the UE specifies the paging DRX cycle.  Specifically, the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle.  The paging occasion is a time interval during which a paging signal is transmitted.  The UE has its own paging occasion).

Regarding claim 5, as applied to claim 1 above, Lee, as modified by Smith, wherein the one or more processors are further configured to monitor for the wake up signal or the paging message in a specific time resource or a specific frequency resource (Paragraph 0058 discloses in RRC_IDLE, the UE specifies the paging DRX cycle.  Specifically, the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle.  The paging occasion is a time interval during which a paging signal is transmitted.  The UE has its own paging occasion).

Regarding claim 6, as applied to claim 1 above, Lee, as modified by Smith, further discloses wherein the one or more processors, when receiving the V2X message, are configured to receive the V2X message in a time window (Figure 5 and paragraph 0042 disclose Specific symbol(s) of the subframe, such as the first symbol of the subframe, may be used for a physical downlink control channel (PDCCH).  Paragraph 0096 disclose PDCCH/ePDCCH may indicate a specific RNTI for V2X communication, i.e. CL-RNTI, for scheduling this transmission of the data/message/signaling).

Regarding claim 7, as applied to claim 1 above, Lee, as modified by Smith, further discloses wherein the one or more processors, when receiving the V2X message, are configured to receive the V2X message in a specific time or frequency resource (Figure 5 and paragraph 0042 disclose Specific symbol(s) of the subframe, such as the first symbol of the subframe, may be used for a physical downlink control channel (PDCCH).  Paragraph 0096 disclose PDCCH/ePDCCH may indicate a specific RNTI for V2X communication, i.e. CL-RNTI, for scheduling this transmission of the data/message/signaling).

Regarding claim 8, as applied to claim 1 above, Lee, as modified by Smith, further discloses wherein the wake up signal or the paging message is common to multiple UEs including the UE (Figure 14 and paragraph 0095 disclose in step S230, the network node transmits paging indicating V2X communication to the second UE.  For this, the network node may transmit a specific RNTI for scheduling transmission of this paging to one or more UEs via PDCCH).

Regarding claim 9, as applied to claim 1 above, Lee, as modified by Smith, further discloses wherein the wake up signal or the paging message is specific to the UE (Figure 14 and paragraph 0095 disclose in step S230, the network node transmits paging indicating V2X communication to the second UE.  For this, the network node may transmit a specific RNTI for scheduling transmission of this paging to one or more UEs via PDCCH).

Regarding claim 10, as applied to claim 1 above, Lee, as modified by Smith, further discloses wherein the wake up signal or the paging message is specific to a group of UEs including the UE (Figure 14 and paragraph 0095 disclose in step S230, the network node transmits paging indicating V2X communication to the second UE.  For this, the network node may transmit a specific RNTI for scheduling transmission of this paging to one or more UEs via PDCCH).

Regarding claim 14, as applied to claim 1 above, Lee, as modified by Smith, further discloses wherein the wake up signal or the paging message is a dedicated signal or sidelink control information (Figure 14 and paragraph 0095 disclose in step S230, the network node transmits paging indicating V2X communication to the second UE.  For this, the network node may transmit a specific RNTI for scheduling transmission of this paging to one or more UEs via PDCCH).

Regarding claim 15, Lee discloses a wireless communication device for wireless communication (Figure 14 illustrates NW.  Paragraph discloses a network node), comprising:
a memory (Figure 15 and paragraph 00908 disclose a network node 800 may include a memory 820 ); and
one or more processors coupled to the memory (Figure 15 and paragraph 00908 disclose a network node 800 may include a processor 810.  The memory 820 is operatively coupled with the processor 810 and stores a variety of information to operate the processor 810), the one or more processors configured to:
detect a vehicle to everything (V2X) message from a vehicle user equipment (UE) (Paragraph 0087 discloses data/message/signaling may be specific to V2X communication.  Figure 14 and paragraphs 0093 and 0094 disclose in step S210, the UE transmits data/message/signaling to the network.  A network node receiving data/message/signaling by UL connectionless transmission, in step S220); and
transmit a wake up signal or a paging message to a (Figure 14 and paragraph 0095]disclose in step S230, the network node transmits paging indicating V2X communication to the second UE).
Lee does not explicitly disclose transmit a wake up signal or a paging message to a UE based at least in part on a distance between the vehicle UE and the UE being less than a threshold distance.
In analogous art, Smith discloses transmit a wake up signal or a paging message to a UE based at least in part on a distance between the vehicle UE and the UE being less than a threshold distance (Figures 7-9 and paragraphs 0064, 0066, 0068, 0070, and 0071 disclose position of emergency response vehicle 100 may then be reported via cellular or RF link to a processing center.  The processing center may comprise an off-site processing center run independently of fire and emergency services, (e.g., by contractor) or may be integrated into a cellular network, or may be part of a system marketed and sold to fire and emergency services providers (municipalities and the like.  A simple cellular call may be made to users along the route, activating a siren ring tone, to alert the user that an emergency vehicle is nearby.  A specialized ring tone (e.g., siren ring tone) may be used to distinguish such calls from ordinary cell phone calls.  If the user picks up the call, a recorded or synthesized voice message may report the location of the emergency vehicle along with a warning to be alert for the vehicle and to clear a path for the vehicle.  Text data may also be displayed on the communications device (e.g., cell phone) to accompany the alarm signal.  The system determines the location of cellular phones using one of a number of known tracking devices, such as GPS, multilateration, or the like.  Thus, the system may determine which cell phones or communications devices are within the vicinity of an emergency vehicle path 300 or 400 and then send alarm messages to such devices.  As the emergency services vehicle proceeds along the route, calls are made to intervening users/vehicles 400, triggering siren ring-tones alerting them to the approach of an emergency services vehicle.  Based on a-priori information and general location of the users 400 it is determined they are vehicles and must be notified.  Other cell phone users 600, based on their a-priori information may be determined not to be possible intervening vehicles, for example they may be office workers in adjacent buildings or high above in office buildings.  Therefore, calls or notifications will not be made to those cell phones.  A-priori information includes 3-D position (i.e., including height) and the velocity of a track of the cell phone over a short period of time.  The user is then notified by sending a message such as an SMS, call, or PTT, to cause the siren or similar ring-tone on the mobile device to activate, 150.  The system will continue to notify users until the destination of the emergency vehicle is reached 160, 170.  Notification of users in step 150 may be staggered such that alarms are not sent to vehicles until the emergency equipment is within a predetermined distance of the user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a user’s cell phone receiving a call or SMS message based on a distance to an emergency vehicle, as described in Smith, with a network node paging a UE, as described in Lee, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a user’s cell phone receiving a call or SMS message based on a distance to an emergency vehicle of Smith with a network node paging a UE of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Smith.

Regarding claim 16, as applied to claim 15 above, Lee, as modified by Smith, further discloses wherein the wireless communication device is a roadside unit (Figure 11 and paragraph 0080 disclose the network node may be an RSU).

Regarding claim 20, as applied to claim 15 above, Lee discloses the claimed invention except explicitly disclosing when transmitting the wake up signal or the paging message, are configured to compare a property of the UE and a risk threshold and transmit the wake up signal or the paging message based at least in part on a result of the comparing.
In analogous art, Smith discloses when transmitting the wake up signal or the paging message, are configured to compare a property of the UE and a risk threshold and transmit the wake up signal or the paging message based at least in part on a result of the comparing (Figure 8 and paragraph 0070 disclose as the emergency services vehicle proceeds along the route, calls are made to intervening users/vehicles 400, triggering siren ring-tones alerting them to the approach of an emergency services vehicle.  Based on a-priori information and general location of the users 400 it is determined they are vehicles and must be notified.  Other cell phone users 600, based on their a-priori information may be determined not to be possible intervening vehicles, for example they may be office workers in adjacent buildings or high above in office buildings.  Therefore, calls or notifications will not be made to those cell phones.  A-priori information includes 3-D position (i.e., including height) and the velocity of a track of the cell phone over a short period of time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate calling cell phones based on whether the cell phone user is in a possibly intervening vehicle as determined by the 3--D position (i.e., including height) and the velocity of a track of the cell phone over a short period of time, as described in Smith, with a network node paging a UE, as described in Lee, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining calling cell phones based on whether the cell phone user is in a possibly intervening vehicle as determined by the 3--D position (i.e., including height) and the velocity of a track of the cell phone over a short period of time of Smith with a network node paging a UE of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Smith.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Smith to obtain the invention as specified in claim 20.

Regarding claim 21, as applied to claim 20 above, Lee discloses the claimed invention except explicitly disclosing wherein the property of the UE includes one or more of a location of the UE, a speed of the UE, or a traffic density associated with the UE.
In analogous art, Smith discloses wherein the property of the UE includes one or more of a location of the UE, a speed of the UE, or a traffic density associated with the UE (Figure 8 and paragraph 0070 disclose as the emergency services vehicle proceeds along the route, calls are made to intervening users/vehicles 400, triggering siren ring-tones alerting them to the approach of an emergency services vehicle.  Based on a-priori information and general location of the users 400 it is determined they are vehicles and must be notified.  Other cell phone users 600, based on their a-priori information may be determined not to be possible intervening vehicles, for example they may be office workers in adjacent buildings or high above in office buildings.  Therefore, calls or notifications will not be made to those cell phones.  A-priori information includes 3-D position (i.e., including height) and the velocity of a track of the cell phone over a short period of time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate calling cell phones based on whether the cell phone user is in a possibly intervening vehicle as determined by the 3--D position (i.e., including height) and the velocity of a track of the cell phone over a short period of time, as described in Smith, with a network node paging a UE, as described in Lee, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining calling cell phones based on whether the cell phone user is in a possibly intervening vehicle as determined by the 3--D position (i.e., including height) and the velocity of a track of the cell phone over a short period of time of Smith with a network node paging a UE of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Smith.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Smith to obtain the invention as specified in claim 21.

Regarding claim 23, as applied to claim 15 above, Lee, as modified by Smith, further discloses wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to transmit the wake up signal or the paging message in a time window for transmitting the wake up signal or the paging message (Paragraph 0058 discloses in RRC_IDLE, the UE specifies the paging DRX cycle.  Specifically, the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle.  The paging occasion is a time interval during which a paging signal is transmitted.  The UE has its own paging occasion).

Regarding claim 24, as applied to claim 23 above, Lee, as modified by Smith, further discloses wherein the one or more processors are further configured to refrain from transmitting the wake up signal or the paging message outside of the time window (Paragraph 0058 discloses in RRC_IDLE, the UE specifies the paging DRX cycle.  Specifically, the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle.  The paging occasion is a time interval during which a paging signal is transmitted.  The UE has its own paging occasion).

Regarding claim 25, as applied to claim 15 above, Lee, as modified by Smith, further discloses wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to transmit the wake up signal or the paging message in a specific time or frequency resource (Paragraph 0058 discloses in RRC_IDLE, the UE specifies the paging DRX cycle.  Specifically, the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle.  The paging occasion is a time interval during which a paging signal is transmitted.  The UE has its own paging occasion).

Regarding claim 26, as applied to claim 15 above, Lee, as modified by Smith, further discloses  wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to transmit the wake up signal or the paging message on behalf of a plurality of vehicle UEs (Paragraph 0094 discloses upon receiving data/message/signaling by UL connectionless transmission, in step S220, a network node (e.g. eNB) determines whether or not to relay the received data/message/signaling to one or more other UE(s) in the cell or in a specific area.  The network node may receive similar data/message/signaling from many UEs in the cell from the same UL connectionless channel.  The network node may detect duplicated data/message/signaling, so that the network node may not relay all the received ones.  Rather, the network node may select one or some of the received ones for relaying).

Regarding claim 29, as applied to claim 15 above, Lee, as modified by Smith, further discloses wherein the wake up signal or the paging message is common to multiple UEs including the UE (Figure 14 and paragraph 0095 disclose in step S230, the network node transmits paging indicating V2X communication to the second UE.  For this, the network node may transmit a specific RNTI for scheduling transmission of this paging to one or more UEs via PDCCH).

Regarding claim 30, as applied to claim 15 above, Lee, as modified by Smith, further discloses wherein the wake up signal or the paging message is specific to the UE (Figure 14 and paragraph 0095 disclose in step S230, the network node transmits paging indicating V2X communication to the second UE.  For this, the network node may transmit a specific RNTI for scheduling transmission of this paging to one or more UEs via PDCCH).

Claims 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Smith as applied to claims 1 and 15 above, and further in view of Vutukuri et al. (U.S. Patent Application Publication No. 2018/0368191 A1) (hereinafter Vutukuri).

Regarding claim 11, as applied to claim 1 above, Lee, as modified by Smith, discloses the claimed invention except explicitly disclosing wherein the one or more processors are further configured to transmit a communication to the wireless communication device and receive the wake up signal or the paging message based at least in part on transmitting the communication.
In analogous art, Vutukuri discloses wherein the one or more processors are further configured to transmit a communication to the wireless communication device and receive the wake up signal or the paging message based at least in part on transmitting the communication (Figure 2 and paragraph 0047 disclose UE1 sends the sidelinkUEinformation message to the serving cell (e.g. serving eNB) of a first MNO, to indicate that UE1 is interested in establishing V2X service, e.g., by including an index of the frequency on which UE1 is interested in establishing the V2X sidelink communications.  The indicated frequency can be the frequency used to receive (e.g. via the IE v2x-CommRxInterestedFreq) V2X information, transmit (e.g. via the IE v2x-CommTxFreq) V2X information, or a combination thereof.  The frequency for V2X eNB can also be provided when the UE1 performs registration either with the network or with the V2X applications server).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE registering to receive V2X communications, as described in Vutukuri, with sending paging messages to a UE notifying it of V2X communications, as described in Lee, as modified by Smith, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE registering to receive V2X communications of Vutukuri with sending paging messages to a UE notifying it of V2X communications of Lee, as modified by Smith, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Vutukuri.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee, Smith, and Vutukuri to obtain the invention as specified in claim 11.

Regarding claim 12, as applied to claim 11 above, Lee, as modified by Smith, discloses the claimed invention except explicitly disclosing wherein the communication indicates a resource for receiving the wake up signal or the paging message.
Vutukuri further discloses wherein the communication indicates a resource for receiving the wake up signal or the paging message (Figure 2 and paragraph 0047 disclose UE1 sends the sidelinkUEinformation message to the serving cell (e.g. serving eNB) of a first MNO, to indicate that UE1 is interested in establishing V2X service, e.g., by including an index of the frequency on which UE1 is interested in establishing the V2X sidelink communications.  The indicated frequency can be the frequency used to receive (e.g. via the IE v2x-CommRxInterestedFreq) V2X information, transmit (e.g. via the IE v2x-CommTxFreq) V2X information, or a combination thereof.  The frequency for V2X eNB can also be provided when the UE1 performs registration either with the network or with the V2X applications server).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE providing a frequency when registering for V2X communications, as described in Vutukuri, with sending paging messages to a UE notifying it of V2X communications, as described in Lee, as modified by Smith, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE providing a frequency when registering for V2X communications of Vutukuri with sending paging messages to a UE notifying it of V2X communications of Lee, as modified by Smith, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Vutukuri.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee, Smith, and Vutukuri to obtain the invention as specified in claim 12.

Regarding claim 13, as applied to claim 1 above, Lee, as modified by Smith, discloses the claimed invention except explicitly disclosing wherein the communication is a registration message to register the UE with the wireless communication device.
Vutukuri further discloses wherein the communication is a registration message to register the UE with the wireless communication device (Figure 2 and paragraph 0047 disclose UE1 sends the sidelinkUEinformation message to the serving cell (e.g. serving eNB) of a first MNO, to indicate that UE1 is interested in establishing V2X service, e.g., by including an index of the frequency on which UE1 is interested in establishing the V2X sidelink communications.  The indicated frequency can be the frequency used to receive (e.g. via the IE v2x-CommRxInterestedFreq) V2X information, transmit (e.g. via the IE v2x-CommTxFreq) V2X information, or a combination thereof.  The frequency for V2X eNB can also be provided when the UE1 performs registration either with the network or with the V2X applications server).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE providing a frequency when registering for V2X communications, as described in Vutukuri, with sending paging messages to a UE notifying it of V2X communications, as described in Lee, as modified by Smith, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE providing a frequency when registering for V2X communications of Vutukuri with sending paging messages to a UE notifying it of V2X communications of Lee, as modified by Smith, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Vutukuri.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee, Smith, and Vutukuri to obtain the invention as specified in claim 13.

Regarding claim 17, as applied to claim 15 above, Lee, as modified by Smith, discloses the claimed invention except explicitly disclosing wherein the one or more processors are further configured to receive a communication from the UE and transmit the wake up signal or the paging message based at least in part on receiving the communication.
In analogous art, Vutukuri discloses wherein the one or more processors are further configured to receive a communication from the UE and transmit the wake up signal or the paging message based at least in part on receiving the communication (Figure 2 and paragraph 0047 disclose UE1 sends the sidelinkUEinformation message to the serving cell (e.g. serving eNB) of a first MNO, to indicate that UE1 is interested in establishing V2X service, e.g., by including an index of the frequency on which UE1 is interested in establishing the V2X sidelink communications.  The indicated frequency can be the frequency used to receive (e.g. via the IE v2x-CommRxInterestedFreq) V2X information, transmit (e.g. via the IE v2x-CommTxFreq) V2X information, or a combination thereof.  The frequency for V2X eNB can also be provided when the UE1 performs registration either with the network or with the V2X applications server).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE registering to receive V2X communications, as described in Vutukuri, with sending paging messages to a UE notifying it of V2X communications, as described in Lee, as modified by Smith, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE registering to receive V2X communications of Vutukuri with sending paging messages to a UE notifying it of V2X communications of Lee, as modified by Smith, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Vutukuri.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee, Smith, and Vutukuri to obtain the invention as specified in claim 17.

Regarding claim 18, as applied to claim 17 above, Lee, as modified by Smith, discloses the claimed invention except explicitly disclosing wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to transmit the wake up signal or the paging message in a resource indicated by the communication.
Vutukuri further discloses wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to transmit the wake up signal or the paging message in a resource indicated by the communication (Figure 2 and paragraph 0047 disclose UE1 sends the sidelinkUEinformation message to the serving cell (e.g. serving eNB) of a first MNO, to indicate that UE1 is interested in establishing V2X service, e.g., by including an index of the frequency on which UE1 is interested in establishing the V2X sidelink communications.  The indicated frequency can be the frequency used to receive (e.g. via the IE v2x-CommRxInterestedFreq) V2X information, transmit (e.g. via the IE v2x-CommTxFreq) V2X information, or a combination thereof.  The frequency for V2X eNB can also be provided when the UE1 performs registration either with the network or with the V2X applications server).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE providing a frequency when registering for V2X communications, as described in Vutukuri, with sending paging messages to a UE notifying it of V2X communications, as described in Lee, as modified by Smith, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE providing a frequency when registering for V2X communications of Vutukuri with sending paging messages to a UE notifying it of V2X communications of Lee, as modified by Smith, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Vutukuri.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee, Smith, and Vutukuri to obtain the invention as specified in claim 18.

Regarding claim 19, as applied to claim 17 above, Lee, as modified by Smith, discloses the claimed invention except explicitly disclosing wherein the communication is one or more of a safety message periodically transmitted by the UE or a registration message to register the UE with the wireless communication device.
Vutukuri further discloses wherein the communication is one or more of a safety message periodically transmitted by the UE or a registration message to register the UE with the wireless communication device (Figure 2 and paragraph 0047 disclose UE1 sends the sidelinkUEinformation message to the serving cell (e.g. serving eNB) of a first MNO, to indicate that UE1 is interested in establishing V2X service, e.g., by including an index of the frequency on which UE1 is interested in establishing the V2X sidelink communications.  The indicated frequency can be the frequency used to receive (e.g. via the IE v2x-CommRxInterestedFreq) V2X information, transmit (e.g. via the IE v2x-CommTxFreq) V2X information, or a combination thereof.  The frequency for V2X eNB can also be provided when the UE1 performs registration either with the network or with the V2X applications server).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE registering to receive V2X communications, as described in Vutukuri, with sending paging messages to a UE notifying it of V2X communications, as described in Lee, as modified by Smith, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE registering to receive V2X communications of Vutukuri with sending paging messages to a UE notifying it of V2X communications of Lee, as modified by Smith, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Vutukuri.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee, Smith, and Vutukuri to obtain the invention as specified in claim 19.

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Smith as applied to claim 15 above, and further in view of Pinheiro et al. (U.S. Patent Application Publication No. 2018/0152819 A1) (hereinafter Pinheiro).

Regarding claim 22, as applied to claim 15 above, Lee, as modified by Smith, discloses the claimed invention except explicitly disclosing wherein the one or more processors are further configured to monitor for V2X messages on a sidelink channel.
In analogous art, Pinheiro discloses wherein the one or more processors are further configured to monitor for V2X messages on a sidelink channel (Paragraph 0040 discloses the eNB listens to the D2D channel and receives the V2X safety message).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an eNB listening for V2X messages, as described in Pinheiro, with a network node receiving V2X messages, as described in Lee, as modified by Smith, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an eNB listening for V2X messages of Pinheiro with a network node receiving V2X messages of Lee, as modified by Smith, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pinheiro.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee, Smith, and Pinheiro to obtain the invention as specified in claim 22.

Regarding claim 27, as applied to claim 15 above, Lee, as modified by Smith, discloses the claimed invention except explicitly disclosing wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to transmit the wake up signal or the paging message based at least in part on a type of the V2X message.
In analogous art, Pinheiro discloses wherein the one or more processors, when transmitting the wake up signal or the paging message, are configured to transmit the wake up signal or the paging message based at least in part on a type of the V2X message (Paragraphs 0044, 0048, and 0055 disclose the IP address of the destination of the message can be used by the eNB/RSU to decide if a message is to be broadcast in the cell or sent to the ProSe/V2X Function in the Core Network.  If the V2X message is a V2X safety message then the V2X safety message can be sent to all users within the Cell, or to a group of relevant UEs.  A safety messages, such as DSRC BSM, do not have a destination address since the safety messages are primarily intended for nearby users.  Thus, in one aspect, a destination address can be added to a V2X safety messages and sent by the UE using IP transport protocol.  In this case, a specific, pre-defined IP address can be used for the eNB to determine and identify if the V2X message (e.g., an IP packet) is to be sent over the air interface or towards the ProSe/V2X function in the core network.  In one aspect, eNB/RSU can read the V2X message ID which can be located inside each V2X safety message.  If the V2X message is a safety message, then it can be sent in the cell to all users and so the eNB/RSU sends the packet over the air instead of forwarding it to the ProSe function.  Paragraphs 0100, 0102 and 0103 disclose example 16 includes an apparatus of a road-side unit (RSU).  Example 18 includes the apparatus of example 16 or 17, further configured to determine the V2X message is a V2X safety message.  The apparatus of example 18, further configured to: identify the V2X identification information is stored within the V2X message; determine the V2X message is the V2X safety message according to the V2X identification information within the V2X message; and broadcast the safety V2X message to a cell; unicast the safety V2X message to a cell; or multicast the safety V2X message to a cell).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate determining an action based on a type of V2X message, as described in Pinheiro, with paging a UE in response to a V2X message, as described in Lee, as modified by Smith, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining determining an action based on a type of V2X message of Pinheiro with paging a UE in response to a V2X message of Lee, as modified by Smith, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pinheiro.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee, Smith, and Pinheiro to obtain the invention as specified in claim 27.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Smith as applied to claim 15 above, and further in view of Zhou et al. (U.S. Patent Application Publication No. 2020/0092814 A1) (hereinafter Zhou).

Regarding claim 28, as applied to claim 15 above, Lee, as modified by Smith, discloses the claimed invention except explicitly disclosing wherein the wake up signal or the paging message includes one or more of a sequence or sidelink control information of a given format.
In analogous art, Zhou discloses wherein the wake up signal or the paging message includes one or more of a sequence or sidelink control information of a given format (Figure 29A and paragraph 044 disclose the parameters of the wake-up duration may comprise at least one of: a wake-up signal format (e.g., numerology, sequence length, sequence code, etc.); a periodicity of the wake-up signal; a time duration value of the wake-up duration; a frequency location of the wake-up signal.  In LTE Re.15 specification, the wake-up signal for paging may comprise a signal sequence (e.g., Zadoff-Chu sequence) generated based on a cell identification (e.g., cell ID)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a wake-up signal for paging comprising a signal sequence, as described in Zhou, with paging a UE in response to a V2X message, as described in Lee, as modified by Smith, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a wake-up signal for paging comprising a signal sequence of Zhou with paging a UE in response to a V2X message of Lee, as modified by Smith, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhou.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee, Smith, and Zhou to obtain the invention as specified in claim 28.
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642